DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "186", "187" (paragraph 51), “286”, and “287” (paragraph 82) have been used to designate lock plate.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “187” has been used to designate both fastener and lock plate (paragraph 51) and reference character “287” has been used to designate both fastener and lock plate (paragraph 82).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christiansen (U.S. Patent 3,472,283).
Regarding claim 1, Christiansen discloses a faucet comprising:
a handle body (21, 23, 40, 62) having a first portion 40 extending along a longitudinal axis and a second portion 21/23 extending along a radial axis;
a first valve 50 operatively coupled to the first portion and extending along the longitudinal axis such that rotation of the first portion about the longitudinal axis controls the first valve; and
a second valve 26/29 operatively coupled to the second portion and extending along the radial axis, such that rotation of the second portion about the radial axis rotates the second valve (FIG. 1-3; Col. 2 ln 28-Col. 4 ln 3).
Regarding claim 2, Christiansen discloses a position of the second portion varies with a rotational position of the first portion (FIG. 1-3; Col. 3 ln 65-Col. 4 ln 3).
Regarding claim 3, Christiansen discloses the first valve is disposed at least partially within the handle body (FIG. 1).
Regarding claim 4, Christiansen discloses a first sleeve 13 located within the handle body, the first sleeve having an internal fluid passage 17 that fluidly connects the first valve and the second valve, wherein the first sleeve rotates with the handle body to control the first valve (FIG. 1; Col. 3 ln 65-Col. 4 ln 3).
Regarding claim 5, Christiansen discloses the first sleeve is concentric with the first valve (FIG. 1).
Regarding claim 6, Christiansen discloses a spout 60 extending from the handle body and having a fluid outlet; and
a second sleeve 63 located between the handle body and the first sleeve, wherein the second sleeve supports the spout (all of the components of the valve support all of the other components of the valve in order to position the components where they are desired to be located) (FIG. 1).
Regarding claim 7, Christiansen discloses the second sleeve encircles the first sleeve, and wherein the handle body encircles the second sleeve (FIG. 1).
Regarding claim 8, Christiansen discloses the first sleeve includes an opening 20 disposed at an intermediate position along the first sleeve, and the second sleeve includes an aperture (open center of 63) that is alignable (the open center of 63 is able to be placed at a correct relative position to the opening 20) with the opening (FIG. 1).
Regarding claim 9, Christiansen discloses a spout 60 extending from the handle body and having a fluid outlet; and
a second sleeve 43 located between the handle body and the first sleeve, wherein the second sleeve supports the spout (all of the components of the valve support all of the other components of the valve in order to position the components where they are desired to be located); wherein the second valve extends through the second sleeve (FIG. 1).
Regarding claim 10, Christiansen discloses the handle body and the first sleeve rotate about the longitudinal axis relative to the second sleeve 63 (FIG. 1-3; Col. 3 ln 52-Col. 4 ln 3).
Regarding claim 11, Christiansen discloses the handle body comprises a shoulder 43, which extends along the radial axis, and wherein a portion of the second valve is disposed within the shoulder (FIG. 1).
Regarding claim 12, Christiansen discloses a faucet comprising:
a handle body (21, 23, 40, 62) having a first portion 40 rotatable about a longitudinal axis and a second portion 21/23 rotatable about a radial axis;
a spout 60 extending from an upper end of the handle body (directional limitations are relative, and as such, the portion of the body that the spout 60 extends from is being considered the upper end of the body as the body can be turned 180 degrees to achieve the desired relative directional positioning) and having a fluid outlet (through 61);
a first valve 50 operatively coupled to the first portion; and
a second valve 26/29 operatively coupled to the second portion (FIG. 1-3; Col. 2 ln 28-Col. 4 ln 3).
Regarding claim 13, Christiansen discloses a position of the second portion varies with a rotational position of the first portion (FIG. 1-3; Col. 3 ln 65-Col. 4 ln 3).
Regarding claim 14, Christiansen discloses a first sleeve 13 located within and encircled by the handle body, wherein the first sleeve has an internal fluid passage 17 that fluidly connects the first valve and the second valve, and the first sleeve rotates with the handle body to control the first valve (FIG. 1; Col. 3 ln 65-Col. 4 ln 3).
Regarding claim 15, Christiansen discloses a second sleeve 63 that is disposed between the first sleeve and the handle body, wherein the second sleeve supports the spout (all of the components of the valve support all of the other components of the valve in order to position the components where they are desired to be located) (FIG. 1).
Regarding claim 16, Christiansen discloses the handle body and the first sleeve rotate relative to the second sleeve (FIG. 1-3; Col. 3 ln 52-Col. 4 ln 3).
Regarding claim 17, Christiansen discloses the handle body comprises a shoulder 43, which extends along the radial axis, and wherein a portion of the second valve is disposed within the shoulder (FIG. 1). 
Regarding claim 18, Christiansen discloses a faucet comprising:
a handle body (21, 23, 40, 62) having a first portion 40 that is rotatable about a first axis and a second portion 21/23 that is rotatable about a second axis, the second axis oriented at an angle relative to the first axis;
a first valve 50 operably coupled to the first portion such that rotation of the first portion about the first axis controls the first valve; and
a second valve 26/29 operatively coupled to the second portion such that rotation of the second portion about the second axis controls the second valve (FIG. 1-3; Col. 2 ln 28-Col. 4 ln 3).
Regarding claim 19, Christiansen discloses the second axis is perpendicular to the first axis (FIG. 1).
Regarding claim 20, Christiansen discloses a position of the second portion varies with a rotational position of the first portion (FIG. 1-3; Col. 3 ln 65-Col. 4 ln 3).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753